Title: To Benjamin Franklin from George Scott, 20 April 1780
From: Scott, George
To: Franklin, Benjamin


Sir
Naples 20th. April 1780
I arrived here safe on the Evening of the 13th. Currt. after a very dilatory & tedious Journey. On leaving Paris Monsr. L’Abbé Rozier happend to be one of the Company in the Coach & was particularly civil to me. He went no further than Lyons. Here I took the Coch D’Eau for Avignion, a great number in the Boat amongst the number the Marquis de Clugny shewed me great civillities, he was going to Toulon, & from thence to join his Regiment on Corsica. From Avignion I hired a Chaize for Marseilles: was 3 days upon the Road. Staid 4 Days at Marseilles & then went on board a Genoese Vessell departing for Naples—On this Vessell we were a month before we made Civita Vecchia, here staid a few days & hired a Chaize for Rome staid here 5 or 6 Days to see Curiosities & then hired a Chaize for this place & was 4 Days on the road— This is a very good Town & living reasonable.
I have been very kindly received by Sir Wm. Hamilton who has treated me with all possible affabillity & yesterday delivered my Memorial to the Minister of State & he will enforce it with all his power. I don’t yet know the event.

On my arrival here a Letter met me from our excellent friend Dr. P——; he desires me when I have the pleasure to see you again to deliver a message to you but as that is rather uncertain I have resolved to transmit you a copy of the whole letter here enclosed. When I shall leave this place is at present uncertain. We have very warm weather, in short it is summer. Roads dusty & Sultry. Vegitables very forward & in very great plenty of all kinds— Very fine sallading Cabbages, Colliflowers, Green pease, Beans, Asparagus, Artichokes &c in abundance & very good Shambles Meat of all kinds, & plenty of Poultry & Fish— In passing thro’ this Kingdom I percieved the Corn very forward. I saw many hundreds of Acres of Wheat with the ears fully shot. Grass is forward also. I desire my best compliments to Mr. Franklin Junr. & believe me to be with great sincerity & regard Dr Sir Your Mo: Obedt. Servant
Geo: Scott

We have wine both Red & White in great plenty & tollerably reasonable. I pay 6 Grains for a paris bottle & this is near 5 sous french money, but then I take a dozen together. In Taverns they charge 15 Grains.
Dr. Franklin
 
Addressed: The Honourable / Benj: Franklin Esqr. / Passy / J.H. Myers
Notation: Scott, Naples 20. april 1780.
